ORDER ACCEPTING RESIGNATION
Comes now Richard D. Boyle, and tenders to this Court his Affidavit of Resignation from the Bar of the Supreme Court of-Indiana.
And this Court, being duly advised, now finds that the Respondent is a member of the Bar of this State. We find further that the Affidavit of Resignation meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17. Accordingly, this Court accepts Respondent’s resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Richard D. Boyle is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is further ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement.
The Clerk of this Court is further directed to forward a copy of this Order to the parties of this action and to their attorneys.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.